Citation Nr: 1600907	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a low back disability prior to November 12, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to a compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  That decision continued service connection for chronic low back pain at 10 percent disabling, and a noncompensable rating for service-connected hemorrhoids.  The Veteran timely disagreed with the rating decision.  In December 2013, the RO assigned a 40 percent rating for low back disability, effective November 12, 2013.  In that rating decision, the RO also granted service connection for bilateral radiculopathy of the lower extremities, and assigned a 10 percent rating effective January 19, 2010.


FINDINGS OF FACT

1.  Prior to November 12, 2013, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine to 65 degrees and a combined range of motion greater than 120 degrees, considering pain and other factors; neither muscle spasm nor guarding has been severe enough to cause abnormal gait or abnormal spinal contour; no bowel or bladder abnormalities, and no incapacitating episodes due to intervertebral disc syndrome (IVDS) have been shown.

2.  From November 12, 2013, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine to 25 degrees, but was not manifested by unfavorable ankylosis of the thoracolumbar or entire spine, or incapacitating episodes due to IVDS.

3.  Since January 19, 2010, the Veteran's right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  Since January 19, 2010, the Veteran's left lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.
5.  The Veteran's service-connected hemorrhoid disability is manifested by mild symptoms with hemorrhoids that are not large or irreducible, not thrombosed, and without persistent bleeding or secondary anemia.


CONCLUSIONS OF LAW

1.  For the period prior to November 12, 2013, the criteria for a rating in excess of 10 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

2.  For the period on and after November 12, 2013, the criteria for a rating in excess of 40 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2015).

4.  The criteria for a rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124(a), Diagnostic Code 8520 (2015).

5.  The criteria for a compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment records and personnel records have been obtained.  Post-service VA treatment records, and private treatment records, have also been obtained.

The Veteran was provided VA medical examinations in October 2009 and November 2013.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Low Back Disability

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015);  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating for the Veteran's low back disability has already been created.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The General Rating Formula for disabilities pertaining to the spine provides for 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable akylosis of the entire thoracolumbar spine; a 30 percent evaluation for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71(a) (2015), Diagnostic Code 5237.

Additionally, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71(a) (2015), General Rating Formula, Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Also, the United States Court of Appeals for Veterans Claims (Court) has noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71(a) (2015), DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a) (2015), DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a) (2015), DC 5243, Note (1).

Analysis

The Veteran asserts that his service-connected low back disability is more severe than currently rated. 

The appeal period before the Board begins October 2009, the date the VA received the claim for an increased rating, plus the one-year look-back period.  See Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

For the time period prior to November 12, 2013, the Board finds that the Veteran's low back disability did not meet the criteria for a disability rating in excess of 10 percent.  The October 2009 VA examination reflects that the Veteran's range of motion of forward flexion was 65 degrees and extension was 28 degrees.  Additionally, left and right lateral flexion were both 30 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Although the October 2009 x-ray report noted slight curvature of the spine, the examiner noted that the paraspinal muscles in the lower back were without spasm or tenderness.  Moreover, the examiner noted that the low back disability did not impact the Veteran's gait.  Thus, the medical evidence does not reveal muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

With regard to DeLuca criteria, the examiner noted painful motion throughout the range of motion exercises, but indicated no additional weakness, fatigability, discoordination, or additional restrictive range of motion with use.  While the examiner noted daily limitations of lifting, stooping, and bending, as well as flare-ups once a week, the Veteran could walk one mile, could stand for eight hours, and had no work accommodations due to the disability.  The Board acknowledges the Veteran's private Doctor's statements that the Veteran had persistent low back pain for which he was treated in 2008 and 2009.  See May 2010 letter from Doctor B. J.  However, that letter does not note any greater limitation of range of motion than noted in the October 2009 VA examination report, or other symptoms due to the Veteran's low back disability that would warrant a rating in excess of 10 percent during the period prior to November 12, 2013.  

Even after considering the VA records, private treatment records, as well as the Veteran's lay statements, the medical evidence of record does not reveal range of motion limitations, functional loss, or other symptoms warranting a rating in excess of 10 percent.

The October 2009 VA examination report noted no incapacitating episodes in the prior 12 months.  Thus, for this period, a rating in excess of 10 percent under the formula for rating IVDS based on incapacitating episodes is not warranted.  Additionally, there were no associated objective neurologic abnormalities noted in the October 2009 VA examination report, as the examiner noted that the Veteran denied any bowel incontinence, foot drops, saddle anesthesia, or radicular symptoms.

For the time period on and after November 12, 2013, the Board finds that the Veteran's disability does not meet the criteria for disability rating in excess of 40 percent.  The November 2013 VA examination report reflects the Veteran's forward flexion of the thoracolumbar spine was 25 degrees, painful motion during flexion began at 25 degrees, extension was 15 degrees, and painful motion during extension began at 15 degrees.  The evidence of record during the appeal period however does not indicate a diagnosis of unfavorable ankylosis of the entire thoracolumbar spine such as to warrant a 50 percent evaluation, nor is there unfavorable ankylosis of the entire spine to warrant a 100 percent evaluation.  Although there are VA and private treatment records associated with the claims file, this examination report is the first objective medical evidence warranting a 40 percent rating.

Considering DeLuca factors, the VA examiner indicated that the Veteran did experience functional loss after repetitive use in the form of less movement than normal and pain on movement.  However, the VA examiner conducted range of motion testing after repetitive use, and the range of motion for forward flexion, extension, and right and left lateral flexion remained unchanged.  Furthermore, the examiner indicated that the Veteran's disability did not affect the Veteran's work.  Thus, the medical evidence reveals that the Veteran retains some range of motion and the lumbar spine is not ankylosed.

The November 2013 VA examination reported no IVDS of the thoracolumbar spine and no incapacitating episodes.  Thus, during this period, a higher rating under the formula for rating IVDS based on incapacitating episodes is not warranted.

The November 2013 examiner indicated no bowel or bladder abnormalities.  However, the examiner indicated that there was radicular pain in the left and right lower extremities.  As per the rating code, this was rated by the RO under Diagnostic Code 8520.  The General Rating Formula for Diseases of the peripheral nerves provides for an 80 percent evaluation for complete paralysis of the sciatic nerve; a 60 percent evaluation for severe incomplete paralysis with marked muscular atrophy; a 40 percent evaluation for moderately severe incomplete paralysis; a 20 percent evaluation for moderate incomplete paralysis; and a 10 percent evaluation for mild incomplete paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

In the November 2013 examination report, the examiner noted the Veteran having a history of bilateral lumbar radiculopathy since 2010.  The examination report further described intermittent pain that was usually dull and mild in nature in the right and left lower extremities, and that the sciatic nerve was involved.  Furthermore, the radiculopathy was described as mild after a physical examination.  The Veteran was granted service connection for bilateral radiculopathy of the lower extremities with an effective date of January 19, 2010, the date of the first objective medical evidence diagnosing the Veteran with radiculopathy.  See January 2010 private treatment record.  The evidence of record does not indicate radiculopathy prior to January 2010.  Significantly, the October 2009 VA examination report did not note any radicular symptoms.  In this case, the evidence of record reflects that the Veteran's right and left lower extremities had mild incomplete paralysis of the sciatic nerve in the form of radiculopathy.  There is no evidence of record to suggest that the radiculopathy the Veteran experienced is more severe than noted in the November 2013 VA examination report.  Thus, ratings in excess of the current 10 percent ratings are not warranted.

Hemorrhoids

Law and Regulations

A 20 percent rating for internal or external hemorrhoids is warranted if there is persistent bleeding with secondary anemia or fissures.  A 10 percent rating is warranted if hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Hemorrhoids warrant a noncompensable rating if symptoms are mild or moderate.  38 C.F.R. § 4.114 (2015), Diagnostic Code 7336.

Analysis

The Veteran seeks an increased rating for service-connected hemorrhoids.

The appeal period before the Board begins October 2009, the date the VA received the claim for an increased rating, plus the one-year look-back period.  See Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Board acknowledges that the Veteran's private doctor said that the Veteran "may have flare-ups several times per year which may require an appointment."  See July 2010 letter from Doctor B. J.  However, the Veteran was provided VA examinations for hemorrhoids in October 2009 and November 2013.  The October 2009 VA examination report described no external hemorrhoids, but skin tags only with some itching.  There was no thrombosis or bleeding.  The November 2013 VA examination also reports only skin tags with no bleeding.  The examiner related that the hemorrhoids do not affect the Veteran's ability to work.  Additionally, the VA examiner opined that any bleeding experienced by the Veteran is secondary to the Veteran's non-service-connected ulcerative colitis.  No medical or lay evidence of record during the appeal period suggests that the Veteran's hemorrhoids were large or thrombotic with excessive redundant tissue to warrant a 10 percent evaluation, or that the Veteran has hemorrhoids with persistent bleeding with secondary anemia, or with fissures to warrant a 20 percent evaluation.  Thus, although the Veteran reported flare-ups of the hemorrhoids, the Veteran's overall disability picture does not more nearly approximate or equate to the criteria for the next higher rating of 10 percent.

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The symptoms of the Veteran's service-connected low back disability, such as limitation of range of motion, functional limitation, and associated objective neurologic abnormalities are specifically contemplated by the schedular criteria.  Similarly, the symptoms of the Veteran's service-connected hemorrhoids are specifically contemplated by the respective schedular criteria.

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU was not raised as the evidence of record indicates that the Veteran is currently employed and does not suggest that the Veteran is precluded from substantially gainful employment because of his service-connected disabilities.  See November 2013 VA examination report.  


ORDER

A rating in excess of 10 percent for a low back disability prior to November 12, 2013 is denied.

A rating in excess of 40 percent for a low back disability on and after November 12, 2013 is denied.

A rating in excess of 10 percent for radiculopathy, lower right extremity is denied.

A rating in excess of 10 percent for radiculopathy, lower left extremity is denied.

A compensable rating for hemorrhoids is denied.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


